DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 17-19 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (2019/0356516 as submitted in IDS),  Cao hereinafter, in view of Bae et al. (2021/0084644), Bae hereinafter.

Re. Claims 1 and 29, Cao teaches a method of wireless communication performed by a user equipment (UE) (Fig. 1-12 & ¶0008, ¶0034/¶0037) and a user equipment (UE) (Fig. 1, User 1-k / Fig. 12, 1211/1216) for wireless communication, comprising: a memory (¶0077/¶0080); and one or more processors (¶0080) operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a base station, an indication of a resource allocation for a data communication having a known payload (Receiving super-imposed plot subcarriers, whose frequency allocation is indicated to the UE ,  see ¶0007-¶0008, ¶0037 along with Fig. 1-2), the known payload comprising data associated with a machine learning process (the super-imposed pilot subcarriers are known signals used to determine training data associated to a machine learning method, see ¶0008 along with Fig. 1-2); 
Yet, Cao does not expressly teach communicate with the base station based at least in part on the resource allocation.
However, in the analogous art, Bae explicitly discloses communicate with the base station based at least in part on the resource allocation. (Fig. 1-19 & ¶0008 - A method for transmitting, by a user equipment (UE), uplink control information (UCI) in a wireless communication system includes receiving a radio resource control (RRC) configuration from a base station; and multiplexing at least one uplink control information among a plurality of uplink control information through a specific resource among a plurality of resources allocated for transmission of control information or data and transmitting the multiplexed uplink control information to the base station, wherein the specific resource is a resource allocated for transmission control information or data related to a service requiring a low latency.  Fig. 1-19 & ¶0253 - the UE 1510 may receive the radio resource control configuration from the gNB 1520 (S1210) and then, may allocate the first control information related to the first service of the first requirement and the second control information related to the second service of the second requirement which takes precedence over the first requirement to different radio resources, respectively (S1220). Fig. 1-19 & ¶0255 - As the determination result, when at least some do not overlap, the UE 1510 may transmit the first control information and the second control information to the gNB 1520 through the allocated radio resources, respectively (S1250)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  to include Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system, because it provides an efficient mechanism in supporting increased data traffic with an increased number of connected devices having low latency requirements in a next-generation mobile communication system. (¶0002-¶0005, Bae)

Re. Claim 2,   Cao and Bae  teach claim 1.
Yet, Cao does not expressly teach when receiving the indication of the resource allocation, are configured to receive at least one of a radio resource control message, a medium access control (MAC) control element, or a downlink control information communication.
However, in the analogous art,  Bae explicitly  discloses when receiving the indication of the resource allocation, are configured to receive at least one of a radio resource control message, a medium access control (MAC) control element, or a downlink control information communication. (Fig. 1-19 & ¶0214 - UE 1510 may receive a downlink control information (DCI) format or a radio network temporary identifier (RNTI) and distinguish the first service and the second service by using the downlink control information format or the radio network temporary identifier. Fig. 1-19 & ¶0253 - the UE 1510 may receive the radio resource control configuration from the gNB 1520 (S1210) and then, may allocate the first control information related to the first service of the first requirement and the second control information related to the second service of the second requirement which takes precedence over the first requirement to different radio resources, respectively (S1220)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  to include Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system, because it provides an efficient mechanism in supporting increased data traffic with an increased number of connected devices having low latency requirements in a next-generation mobile communication system. (¶0002-¶0005, Bae)


Re. Claim 17,   Cao and Bae teach claim 1.
Yet, Cao does not expressly teach wherein the memory and the one or more processors, when receiving the indication of the resource allocation, are configured to receive downlink control information (DCI), the DCI comprising at least one of: a radio network temporary identifier associated with the known payload, or a new DCI format associated with the known payload.
However, in the analogous art, Bae explicitly discloses wherein the memory (Fig. 15, 1512) and the one or more processors (Fig. 15, 1511), when receiving the indication of the resource allocation, are configured to receive downlink control information (DCI), the DCI comprising at least one of: a radio network temporary identifier associated with the known payload (Fig. 1-19 & ¶0149 - if the scheduling DCI scrambled with C-RNTI for unicast PUSCH transmission A comes earlier than the scheduling DCI scrambled with C-RNTI for unicast PUSCH transmission B, the PDSCH/PUSCH for B is transmitted/received earlier than the PDSCH/PUSCH for A. Fig. 1-19 & ¶0214 - UE 1510 may receive a downlink control information (DCI) format or a radio network temporary identifier (RNTI) and distinguish the first service and the second service by using the downlink control information format or the radio network temporary identifier..), or a new DCI format associated with the known payload.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  to include Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system, because it provides an efficient mechanism in supporting increased data traffic with an increased number of connected devices having low latency requirements in a next-generation mobile communication system. (¶0002-¶0005, Bae)

Re. Claim 18,   Cao and Bae teach claim 1.
Cao further teaches wherein the data communication comprises a downlink data communication, and wherein the memory and the one or more processors are further configured to: receive the downlink data communication; and process the downlink data communication to extract the data associated with the machine learning process without decoding the downlink data communication. (Fig. 1-2 & ¶0033 - offline training the first deep-learning engine to learn DL (downlink) channel estimation is performed. ..the UE can use this deep-learning engine to learn DL channel estimation real-time (i.e., online) based on received inputs. Fig. 1-2 & ¶0034 - During real-time (online), the UE will obtain actual DL channel estimation (H) based on received inputs via feeding these inputs to the offline trained deep-learning machine (via 1). Subsequently, via the second set of offline trained deep-learning engine the UE can feed the learned DL channel estimation (H) (via step 2) and obtain the compressed encoded feedback; the compressed encoded feedback is sent back by the UE to the base station. The base station feeds the received compressed encoded feedback to the second half of trained deep-learning engine to recover the DL channel estimation as obtained by the UE. Also, see ¶0007-¶0008, ¶0037).

Re. Claims 19 and 30, Cao teaches a method of wireless communication performed by a base station (Fig. 1-12 & ¶0008, ¶0034/¶0037) and a base station (Fig. 15) for wireless communication, comprising: a memory (Fig. 15, 1502); and one or more processors (Fig. 15, 1501/1503) operatively coupled to the memory, the memory and the one or more processors configured to: transmit, to a user equipment (UE), an indication of a resource allocation for a data communication having a known payload (transmitting super-imposed plot subcarriers, whose frequency allocation is indicated to the UE ,  see ¶0007-¶0008, ¶0037 along with Fig. 1-2), the known payload comprising data associated with a machine learning process (the super-imposed pilot subcarriers are known signals used to determine training data associated to a machine learning method, see ¶0008 along with Fig. 1-2); 
Yet, Cao does not expressly teach communicate with the UE based at least in part on the resource allocation.
However, in the analogous art, Bae explicitly discloses communicate with the UE based at least in part on the resource allocation. (Fig. 1-19 & ¶0008 - A method for transmitting, by a user equipment (UE), uplink control information (UCI) in a wireless communication system includes receiving a radio resource control (RRC) configuration from a base station; and multiplexing at least one uplink control information among a plurality of uplink control information through a specific resource among a plurality of resources allocated for transmission of control information or data and transmitting the multiplexed uplink control information to the base station, wherein the specific resource is a resource allocated for transmission control information or data related to a service requiring a low latency.  Fig. 1-19 & ¶0253 - the UE 1510 may receive the radio resource control configuration from the gNB 1520 (S1210) and then, may allocate the first control information related to the first service of the first requirement and the second control information related to the second service of the second requirement which takes precedence over the first requirement to different radio resources, respectively (S1220). Fig. 1-19 & ¶0255 - As the determination result, when at least some do not overlap, the UE 1510 may transmit the first control information and the second control information to the gNB 1520 through the allocated radio resources, respectively (S1250)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  to include Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system, because it provides an efficient mechanism in supporting increased data traffic with an increased number of connected devices having low latency requirements in a next-generation mobile communication system. (¶0002-¶0005, Bae)

Re. Claim 28,   Cao and Bae teach claim 19.
Cao further teaches wherein the data communication comprises an uplink data communication, and wherein the memory and the one or more processors are further configured to: receive the uplink data communication; and process the uplink data communication to extract the data associated with the machine learning process without decoding the uplink data communication. (Fig. 1-2 & ¶0033 - offline training the first deep-learning engine to learn DL (downlink) channel estimation is performed. ..the UE can use this deep-learning engine to learn DL channel estimation real-time (i.e., online) based on received inputs. Fig. 1-2 & ¶0034 - During real-time (online), the UE will obtain actual DL channel estimation (H) based on received inputs via feeding these inputs to the offline trained deep-learning machine (via 1). Subsequently, via the second set of offline trained deep-learning engine the UE can feed the learned DL channel estimation (H) (via step 2) and obtain the compressed encoded feedback; the compressed encoded feedback is sent back by the UE to the base station. The base station feeds the received compressed encoded feedback to the second half of trained deep-learning engine to recover the DL channel estimation as obtained by the UE. Also, see ¶0007-¶0008, ¶0037).





Claims  3-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Bae , further in view of Wang et al. (2017/0324502), Wang hereinafter.

Re. Claim 3,   Cao and Bae teach claim 1.
Cao further teaches wherein the memory (¶0077/¶0080) and the one or more processors (¶0080), when communicating with the base station, are configured to transmit the known payload to the base station or receiving the known payload from the base station. (Fig. 1-2 & ¶0034 - the UE will obtain actual DL channel estimation (H) based on received inputs via feeding these inputs to the offline trained deep-learning machine (via 1). Subsequently, via the second set of offline trained deep-learning engine the UE can feed the learned DL channel estimation (H) (via step 2) and obtain the compressed encoded feedback; the compressed encoded feedback is sent back by the UE to the base station. The base station feeds the received compressed encoded feedback to the second half of trained deep-learning engine to recover the DL channel estimation as obtained by the UE.  Also, see ¶0007-¶0008, ¶0037 along with Fig. 1-2).
Yet, Cao and Bae do not expressly teach receive, from the base station, an indication of a scrambling seed; and generate the known payload based at least in part on the scrambling seed,
However, in the analogous art, Wang  explicitly  discloses receive, from the base station, an indication of a scrambling seed; and generate the known payload based at least in part on the scrambling seed (Fig. 1-8 & ¶0141 -  first device may be a base station or user equipment. Fig. 1-8 & ¶0151 - second device may be a base station or user equipment. Fig. 1-8 & ¶0144 - a scrambling code seed may be generated according to the specific sequence of the operator to which the first device belongs, and the scrambling code sequence is generated according to the scrambling code seed. The first device may further send the scrambling code seed to a receiving device, so that the receiving device generates a scrambling code sequence according to the scrambling code seed and then descrambles received data).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system to include Wang’s data transmission method, because it provides an efficient mechanism for a user device in correctly measuring channels associated with reference signals transmitted by a plurality of network operators operating in unlicensed frequency spectrum. ( ¶0002-¶0004,  Wang) 

Re. Claim 4,   Cao , Bae and Wang teach claim 3.
Yet, Cao and Bae do not expressly teach wherein the memory and the one or more processors, when generating the known payload based at least in part on the scrambling seed, are configured to use the scrambling seed to generate bits to be encoded.
However, in the analogous art, Wang  explicitly  discloses wherein the memory (Fig. 6, 602 / Fig. 7, 702) and the one or more processors (Fig. 6, 601 / Fig. 7, 701), when generating the known payload based at least in part on the scrambling seed, are configured to use the scrambling seed to generate bits to be encoded. (Fig. 1-8 & ¶0141 -  first device may be a base station or user equipment. Fig. 1-8 & ¶0151 - second device may be a base station or user equipment. Fig. 1-8 & ¶0144 - a scrambling code seed may be generated according to the specific sequence of the operator to which the first device belongs, and the scrambling code sequence is generated according to the scrambling code seed. The first device may further send the scrambling code seed to a receiving device, so that the receiving device generates a scrambling code sequence according to the scrambling code seed and then descrambles (i.e., decodes) received data. Fig. 1-8 & ¶0163 - the scrambling code seed totally includes 31 bits. The specific sequence of the operator to which the first device belongs is represented as a k-bit binary number to be used as k bits of the scrambling code seed. Remaining bits of the scrambling code seed are 0, and k is an integer falling within a range of (0, 31]. Preferably, the k-bit binary number represented by using the specific sequence of the operator to which the first device belongs is used as first k bits or last k bits of the scrambling code seed. Also, see 203 in Fig. 2 and 306 in Fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system to include Wang’s data transmission method, because it provides an efficient mechanism for a user device in correctly measuring channels associated with reference signals transmitted by a plurality of network operators operating in unlicensed frequency spectrum. (¶0002-¶0004,  Wang) 

Re. Claim 20,   Cao and Bae teach claim 19.
Cao further teaches wherein the memory (Fig. 15, 1502) and the one or more processors (Fig. 15, 1501/1503) are further configured to:
Yet, Cao and Bae do not expressly teach transmit, to the UE, an indication of a scrambling seed; and receive, from the UE, the known payload, wherein the known payload is based at least in part on the scrambling seed.
However, in the analogous art, Wang  explicitly  discloses transmit, to the UE, an indication of a scrambling seed; and receive, from the UE, the known payload, wherein the known payload is based at least in part on the scrambling seed. (Fig. 1-8 & ¶0141 -  first device may be a base station or user equipment. Fig. 1-8 & ¶0151 - second device may be a base station or user equipment. Fig. 1-8 & ¶0144 - a scrambling code seed may be generated according to the specific sequence of the operator to which the first device belongs, and the scrambling code sequence is generated according to the scrambling code seed. The first device may further send the scrambling code seed to a receiving device, so that the receiving device generates a scrambling code sequence according to the scrambling code seed and then descrambles received data).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system to include Wang’s data transmission method, because it provides an efficient mechanism for a user device in correctly measuring channels associated with reference signals transmitted by a plurality of network operators operating in unlicensed frequency spectrum. ( ¶0002-¶0004,  Wang) 





Claims  8 and 27 are  rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Bae , further in view of Kim et al. (2022/0124815), Kim hereinafter.

Re. Claim 8,   Cao  and Bae teach claim 1.
Yet, Cao  and Bae do not expressly teach wherein the memory and the one or more processors, when communicating with the base station, are configured to transmit or receiving the known payload using a dedicated logical channel.
However, in the analogous art, Kim explicitly discloses wherein the memory (Fig. 10, 1030) and the one or more processors (Fig. 10, 1040), when communicating with the base station (Fig. 11), are configured to transmit or receiving the known payload using a dedicated logical channel. (Fig. 1-7 & ¶0110 - A usual msgA exemplified in (a) of FIG. 7 is composed of a preamble or a sequence 705 playing a similar role, msg3 content 710, UE ID (e.g., S-TMSI or resumeID), and scheduling information (RNTI information, radio resource information, and common search space information) necessary for msgB transmission. Further, in the EDT-specific msgA exemplified in (b) of FIG. 7, a NAS container 720 for storing uplink user data or DTCH (dedicated traffic channel, a logical traffic channel, known in the art) is additionally included in the preamble or a sequence 715 playing a similar role.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system to include Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system, because it provides an efficient mechanism in supporting early data transmission (EDT) for transmitting and receiving data having a size less than or equal to the predetermined size in the two-step random access  to cater a plurality of services in 5G communication system. (¶0006/¶0014, Kim)

Re. Claim 27,   Cao and Bae teach claim 19.
Yet, Cao does not expressly teach wherein the memory and the one or more processors, when communicating with the UE, are configured to transmit or receive the known payload using a dedicated logical channel, and wherein the memory and the one or more processors, when transmitting the indication of the resource allocation, are configured to transmit downlink control information (DCI), the DCI comprising at least one of: a radio network temporary identifier associated with the known payload, or a new DCI format associated with the known payload.
However, in the analogous art, Bae explicitly discloses wherein the memory (Fig. 15, 1522) and the one or more processors (Fig. 15, 1521), when transmitting the indication of the resource allocation, are configured to transmit downlink control information (DCI), the DCI comprising at least one of: a radio network temporary identifier associated with the known payload (Fig. 1-19 & ¶0149 - if the scheduling DCI scrambled with C-RNTI for unicast PUSCH transmission A comes earlier than the scheduling DCI scrambled with C-RNTI for unicast PUSCH transmission B, the PDSCH/PUSCH for B is transmitted/received earlier than the PDSCH/PUSCH for A. Fig. 1-19 & ¶0214 - UE 1510 may receive a downlink control information (DCI) format or a radio network temporary identifier (RNTI) and distinguish the first service and the second service by using the downlink control information format or the radio network temporary identifier..), or a new DCI format associated with the known payload.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  to include Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system, because it provides an efficient mechanism in supporting increased data traffic with an increased number of connected devices having low latency requirements in a next-generation mobile communication system. (¶0002-¶0005, Bae)
Yet, Cao and Bae do not expressly teach wherein the memory and the one or more processors, when communicating with the UE, are configured to transmit or receive the known payload using a dedicated logical channel,
However, in the analogous art, Kim explicitly discloses However, in the analogous art, Kim explicitly discloses wherein the memory (Fig. 11, 1140) and the one or more processors (Fig. 11, 1150), when communicating with the UE (Fig. 10), are configured to transmit or receive  the known payload using a dedicated logical channel. (Fig. 1-7 & ¶0110 - A usual msgA exemplified in (a) of FIG. 7 is composed of a preamble or a sequence 705 playing a similar role, msg3 content 710, UE ID (e.g., S-TMSI or resumeID), and scheduling information (RNTI information, radio resource information, and common search space information) necessary for msgB transmission. Further, in the EDT-specific msgA exemplified in (b) of FIG. 7, a NAS container 720 for storing uplink user data or DTCH (dedicated traffic channel, a logical traffic channel, known in the art) is additionally included in the preamble or a sequence 715 playing a similar role).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system to include Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system, because it provides an efficient mechanism in supporting early data transmission (EDT) for transmitting and receiving data having a size less than or equal to the predetermined size in the two-step random access  to cater a plurality of services in 5G communication system. (¶0006/¶0014, Kim)




Claims  11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Bae, in view of Kim, further in view of Wong et al. (2022/0070896), Wong hereinafter.

Re. Claim 11,   Cao, Bae and Kim teach claim 8.
Yet, Cao, Bae and Kim do not expressly teach wherein the memory and the one or more processors are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is configured relative to a priority associated with another dedicated logical channel.
However, in the analogous art, Wong explicitly discloses wherein the memory (¶0056/¶0157) and the one or more processors (Fig. 3, 290) are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is configured relative to a priority associated with another dedicated logical channel. (Fig. 4, 7, 9-10  & ¶0090 - a method of transmitting data by a communications device in a wireless communications network, the method comprising receiving a data from each of a plurality of logical channels, each of the logical channels having an assigned relative priority, receiving a first downlink control message allocating first uplink communications resources of a wireless access interface for transmitting a transport block which is to carry the data from one or more of the plurality of logical channels, determining, based on the received first downlink control message, a priority for filling an available capacity of the transport block with the data from one or more of the plurality of logical channels, and transmitting the transport block in the allocated first uplink communications resources. Also, see ¶0112,¶0114, ¶0123,¶0124, ¶0127 in reference to relative priority to a plurality of logical channels (see Fig. 4 DTCH < dedicated traffic channel, a logical channel well-known in the field of art>).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system and Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system to include Wong’s invention of a system and a method for the transmission of data by a communications device in a wireless communications network, because it provides an efficient mechanism in supporting  connectivity for a wide range of devices associated with different applications and different characteristic data traffic profiles. (¶0001-¶0007, Wong)

Re. Claim 12,   Cao, Bae and Kim teach claim 8.
Yet, Cao, Bae and Kim do not expressly teach wherein the memory and the one or more processors are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is lower relative to a priority associated with at least one of: a user data communication or a reference signal.
However, in the analogous art, Wong explicitly discloses wherein the memory (¶0056/¶0157) and the one or more processors (Fig. 3, 290) are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is lower relative to a priority associated with at least one of: a user data communication or a reference signal. (Fig.4 / Fig. 7 & ¶0056 - logical channels LCID#1, LCID#2, LCID#3, LCID#4 are configured with priority values 3, 4, 5 and 6 respectively, so that logical channel LCID#1 is associated with a priority which is higher than that associated with any other logical channel, and logical channel LCID#4 is associated with a priority which is lower than that associated with any other logical channel. Fig. 4, 7, 9-10  & ¶0090 - a method of transmitting data by a communications device in a wireless communications network, the method comprising receiving a data from each of a plurality of logical channels, each of the logical channels having an assigned relative priority, receiving a first downlink control message allocating first uplink communications resources of a wireless access interface for transmitting a transport block which is to carry the data from one or more of the plurality of logical channels, determining, based on the received first downlink control message, a priority for filling an available capacity of the transport block with the data from one or more of the plurality of logical channels, and transmitting the transport block in the allocated first uplink communications resources).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system and Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system to include Wong’s invention of a system and a method for the transmission of data by a communications device in a wireless communications network, because it provides an efficient mechanism in supporting  connectivity for a wide range of devices associated with different applications and different characteristic data traffic profiles. (¶0001-¶0007, Wong)

Re. Claim 23,   Cao and Bae teach claim 19.
Yet, Cao and Bae do not expressly teach wherein the memory and the one or more processors, when communicating with the UE, are configured to transmit or receive the known payload using a dedicated logical channel,
However, in the analogous art, Kim explicitly discloses wherein the memory (Fig. 10, 1030) and the one or more processors (Fig. 10, 1040), when communicating with the base station (Fig. 11), are configured to transmit or receive  the known payload using a dedicated logical channel. (Fig. 1-7 & ¶0110 - A usual msgA exemplified in (a) of FIG. 7 is composed of a preamble or a sequence 705 playing a similar role, msg3 content 710, UE ID (e.g., S-TMSI or resumeID), and scheduling information (RNTI information, radio resource information, and common search space information) necessary for msgB transmission. Further, in the EDT-specific msgA exemplified in (b) of FIG. 7, a NAS container 720 for storing uplink user data or DTCH (dedicated traffic channel, a logical traffic channel, known in the art) is additionally included in the preamble or a sequence 715 playing a similar role.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system to include Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system, because it provides an efficient mechanism in supporting early data transmission (EDT) for transmitting and receiving data having a size less than or equal to the predetermined size in the two-step random access  to cater a plurality of services in 5G communication system. (¶0006/¶0014, Kim)
Yet, Cao, Bae and Kim do not expressly teach wherein the memory and the one or more processors are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is configured relative to a priority associated with another dedicated logical channel.
However, in the analogous art, Wong explicitly discloses wherein the memory (¶0056/¶0157) and the one or more processors (Fig. 3, 280) are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is configured relative to a priority associated with another dedicated logical channel. (Fig. 4, 7, 9-10  & ¶0090 - a method of transmitting data by a communications device in a wireless communications network, the method comprising receiving a data from each of a plurality of logical channels, each of the logical channels having an assigned relative priority, receiving a first downlink control message allocating first uplink communications resources of a wireless access interface for transmitting a transport block which is to carry the data from one or more of the plurality of logical channels, determining, based on the received first downlink control message, a priority for filling an available capacity of the transport block with the data from one or more of the plurality of logical channels, and transmitting the transport block in the allocated first uplink communications resources. Also, see ¶0112,¶0114, ¶0123,¶0124, ¶0127 in reference to relative priority to a plurality of logical channels (see Fig. 4 DTCH < dedicated traffic channel, a logical channel well-known in the field of art>).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system and Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system to include Wong’s invention of a system and a method for the transmission of data by a communications device in a wireless communications network, because it provides an efficient mechanism in supporting  connectivity for a wide range of devices associated with different applications and different characteristic data traffic profiles. (¶0001-¶0007, Wong)

Re. Claim 24,   Cao and Bae teach claim 19.
Yet, Cao and Bae do not expressly teach wherein the memory and the one or more processors, when communicating with the UE, are configured to transmit or receive the known payload using a dedicated logical channel, and wherein the memory and the one or more processors are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is lower relative to a priority associated with at least one of. a user data communication or a reference signal.
However, in the analogous art, Kim explicitly discloses wherein the memory (Fig. 11, 1140) and the one or more processors (Fig. 11, 1150), when communicating with the UE (Fig. 10), are configured to transmit or receive  the known payload using a dedicated logical channel. (Fig. 1-7 & ¶0110 - A usual msgA exemplified in (a) of FIG. 7 is composed of a preamble or a sequence 705 playing a similar role, msg3 content 710, UE ID (e.g., S-TMSI or resumeID), and scheduling information (RNTI information, radio resource information, and common search space information) necessary for msgB transmission. Further, in the EDT-specific msgA exemplified in (b) of FIG. 7, a NAS container 720 for storing uplink user data or DTCH (dedicated traffic channel, a logical traffic channel, known in the art) is additionally included in the preamble or a sequence 715 playing a similar role.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system to include Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system, because it provides an efficient mechanism in supporting early data transmission (EDT) for transmitting and receiving data having a size less than or equal to the predetermined size in the two-step random access  to cater a plurality of services in 5G communication system. (¶0006/¶0014, Kim)
Yet, Cao, Bae and Kim do not expressly teach wherein the memory and the one or more processors are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is lower relative to a priority associated with at least one of. a user data communication or a reference signal.
However, in the analogous art, Wong explicitly discloses wherein the memory (¶0056/¶0157) and the one or more processors (Fig. 3, 280) are further configured to transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is lower relative to a priority associated with at least one of: a user data communication or a reference signal. (Fig.4 / Fig. 7 & ¶0056 - logical channels LCID#1, LCID#2, LCID#3, LCID#4 are configured with priority values 3, 4, 5 and 6 respectively, so that logical channel LCID#1 is associated with a priority which is higher than that associated with any other logical channel, and logical channel LCID#4 is associated with a priority which is lower than that associated with any other logical channel. Fig. 4, 7, 9-10  & ¶0090 - a method of transmitting data by a communications device in a wireless communications network, the method comprising receiving a data from each of a plurality of logical channels, each of the logical channels having an assigned relative priority, receiving a first downlink control message allocating first uplink communications resources of a wireless access interface for transmitting a transport block which is to carry the data from one or more of the plurality of logical channels, determining, based on the received first downlink control message, a priority for filling an available capacity of the transport block with the data from one or more of the plurality of logical channels, and transmitting the transport block in the allocated first uplink communications resources).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system and Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system to include Wong’s invention of a system and a method for the transmission of data by a communications device in a wireless communications network, because it provides an efficient mechanism in supporting  connectivity for a wide range of devices associated with different applications and different characteristic data traffic profiles. (¶0001-¶0007, Wong)













Claims  15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Bae, in view of Kim, further in view of Lee et al. (2019/0289615), Lee hereinafter.

Re. Claim 15,   Cao, Bae and Kim teach claim 8.
Yet, Cao, Bae and Kim do not expressly teach wherein the indication of the resource allocation indicates at least one of: a dedicated semi-persistent scheduling grant onto which only the dedicated logical channel is to be mapped, or a configured grant onto which only the dedicated logical channel is to be mapped.
However, in the analogous art, Lee explicitly discloses wherein the indication of the resource allocation indicates at least one of: a dedicated semi-persistent scheduling grant onto which only the dedicated logical channel is to be mapped (Fig. 1-5 & ¶0140 - This resource allocation mechanism is intended to support an actual V2X traffic pattern. This mechanism is substantially similar to semi-persistent scheduling (SPS) allocation. SPS may operate for each logical channel or each PPPP.), or a configured grant onto which only the dedicated logical channel is to be mapped.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system and Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system to include Lee’s invention of a system and a method for reselecting a resource autonomously based on a priority in a wireless communication system, because it provides an efficient mechanism in selecting sidelink (SL) resources for V2X communication by itself in a resource pool configured by a network. (¶0002-¶0006, Lee)
Re. Claim 16,   Cao, Bae and Kim teach claim 8.
Yet, Cao, Bae and Kim do not expressly teach wherein the indication of the resource allocation indicates at least one of a periodic functionality of the dedicated logical channel, a semipersistent functionality of the dedicated logic channel, aperiodic functionality of the dedicated logic channel, or a combination thereof.
However, in the analogous art, Lee explicitly discloses teach wherein the indication of the resource allocation indicates at least one of a periodic functionality of the dedicated logical channel, a semipersistent functionality of the dedicated logic channel (Fig. 1-5 & ¶0140 - This resource allocation mechanism is intended to support an actual V2X traffic pattern (V2X message periodically generated). This mechanism is substantially similar to semi-persistent scheduling (SPS) allocation. SPS may operate for each logical channel or each PPPP. Fig. 1-5 & ¶0146 - UE allocates a time resource and a frequency resource from a resource pool selected for periodic transmission of a V2X message), aperiodic functionality of the dedicated logic channel, or a combination thereof.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cao’s invention of systems and methods of  machine learning for channel estimation  and Bae’s invention of a system and a method for selective transmission of uplink control information (UCI) in a wireless communication system and Kim’s invention of a system and a method for transmitting user data through a two-step random access process in a mobile communication system to include Lee’s invention of a system and a method for reselecting a resource autonomously based on a priority in a wireless communication system, because it provides an efficient mechanism in selecting sidelink (SL) resources for V2X communication by itself in a resource pool configured by a network. (¶0002-¶0006, Lee)

Allowable Subject Matter
Claims   5-7, 9-10, 13-14, 21-22 and 25-26  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 5 –  wherein the data communication comprises an uplink data communication, and wherein the memory and the one or more processors are further configured to generate one or more padding bits, associated with the known payload, using the scrambling seed.
Claim 6 - wherein the data communication comprises an uplink data communication, and wherein the memory and the one or more processors are further configured to generate one or more padding bits associated with the known payload, wherein the one or more padding bits each has a value of zero.
Claim 7 - wherein the data communication comprises an uplink data communication, and wherein the memory and the one or more processors are further configured to generate one or more padding bits associated with the known payload without including a buffer status report in the one or more padding bits.
Claim 9 – wherein the dedicated logical channel is not to be multiplexed with another logical channel.
 Claim 10 – wherein uplink control information (UCI) is not to be carried by a physical uplink shared channel (PUSCH) communication that includes the known payload, and wherein the dedicated logical channel is not to be transmitted in a transport block that includes a medium access control (MAC) control element.
Claim 13 – determine that a machine learning model associated with the machine learning process is out of date or demonstrating performance that fails to satisfy a performance threshold; and transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is higher relative to a priority associated with at least one other communication based at least in part on determining that the machine learning model associated with the machine learning process is out of date or demonstrating performance that fails to satisfy the performance threshold.

Claim 14 – detect a collision between the communication associated with the dedicated logical channel and another communication; and abandon the communication associated with the dedicated logical channel for a time period associated with the other communication based at least in part on detecting the collision.
Claim 21 – wherein the memory and the one or more processors are further configured to: generate one or more padding bits, associated with the known payload, using the scrambling seed, or set one or more padding bits to zero.
Claim 22 – are configured to transmit or receive the known payload using a dedicated logical channel, wherein the dedicated logical channel is not to be multiplexed with another logical channel, and wherein the dedicated logical channel is not to be transmitted in a transport block that includes a medium access control (MAC) control element.
Claim 25 – wherein the memory and the one or more processors are further configured to: determine that a machine learning model associated with the machine learning process is out of date or demonstrating performance that fails to satisfy a performance threshold; and transmit the known payload according to a priority associated with the dedicated logical channel, wherein the priority associated with the dedicated logical channel is higher relative to a priority associated with at least one other communication based at least in part on determining that the machine learning model associated with the machine learning process is out of date or demonstrating performance that fails to satisfy the performance threshold.
Claim 26 – wherein the memory and the one or more processors are further configured to: detect a collision between the communication associated with the dedicated logical channel and another communication; and abandon the communication associated with the dedicated logical channel for a time period associated with the other communication based at least in part on detecting the collision.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh et al. (2022/0104251); See  ¶0087 along with Fig. 1-19.
Bae et al. (2021/0176758); See ¶0375-¶0382 along with Fig. 9-14.
Park et al. (2021/0050955); See ¶0452-¶0461 along with Fig. 1-18.
IEEE - Toward Massive Machine Type Communications in Ultra-Dense Cellular IoT Networks: Current Issues and Machine Learning-Assisted Solutions. Shree Krishna Sharma , Senior Member, IEEE, and Xianbin Wang , Fellow, IEEE. Publication date: May 10, 2019. See § Abstract, §I, §II, §III, §IV, §V along with Fig. 1-6.
Yet, none of the those references teach limitations of objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467